Citation Nr: 0609421	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 2006, the veteran testified at a 
Board video conference hearing.


FINDING OF FACT

A right wrist disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a current right wrist disability otherwise related to 
active duty service.


CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran in May 2004 which 
was after the adverse decision in January 2003 from which he 
appeals.  Thus, because the VCAA notice in this claim was not 
provided to the appellant prior to the decision from which he 
appeals, it can be argued that the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2004 letter, as well as the May 2004 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that the May 2004 letter 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that he may have and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In regard to the veteran's 
claim for service connection for a right wrist disability, 
the Board finds that the veteran is not prejudiced by a 
decision at this time in view of the Board's decision to deny 
this claim.  Thus, there is no disability rating or effective 
date that will be assigned for the claimed disability.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, and provided 
him with the opportunity to testify at a Board hearing that 
took place in January 2006.  The appellant has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records show that he had a 
normal clinical evaluation of the upper extremities at his 
enlistment examination in May 1960.  In November 1960, he was 
treated for a complaint of pain in his upper left arm for 
three days with no history of injury.  In March 1963, the 
veteran was placed on a physical profile due to pneumonia.  
His April 1963 separation examination report shows a normal 
clinical evaluation of the upper extremities.  

A December 2002 VA outpatient medical record shows that the 
veteran presented to a walk-in clinic due to a growth on his 
right wrist that he said had been present for several years 
and was not painful.  He was advised that the walk-in clinic 
was full and to keep an appointment he had with his primary 
care physician.  He was also advised to return to the clinic 
if the condition worsened.  

In December 2002, the veteran filed a claim for service 
connection for a right wrist injury.  He reported that he had 
not sought any treatment for his wrist and just endured the 
pain and limited motion.

The veteran presented to a VA outpatient clinic in February 
2003 because of a nodule to the right wrist area.  An x-ray 
was taken of his right hand revealing mild soft tissue 
swelling in the region of the metaphalangeal joints and mild 
to moderate degenerative change, especially at the level of 
the wrist, including old appearing, moderate fractured 
deformity of the navicula.

On file is a March 2003 letter from Gerald A. Halaby, M.D., 
who indicated that he had seen the veteran in his office that 
month and relayed the veteran's report that in 1969, while 
serving as a paratrooper, the veteran made a jump and struck 
his left wrist forcibly and injured it.  He further stated 
that he suffered the immediate onset of pain and swelling in 
the hand which had persisted over the years and was 
aggravated with activity.  Dr. Halaby took x-rays that showed 
there had been avascular necrosis of lunate with marked 
absorption of the lunate.  There had also been a fracture of 
the carpal scaphoid and the proximal pole had been 
reabsorbed.  Dr. Halaby rendered an impression of right 
carpal bone instability, avascular necrosis right lunate, and 
fracture carpal scaphoid.  He opined that the veteran had 
significant impairment in use of his upper right extremity.  

Also in March 2003, the veteran was seen at a VA outpatient 
clinic for his right wrist.  He complained of swelling and 
pain to the hand on movements, especially when writing for 
some time, riding a bike, lifting, or with twisting movements 
of the wrist.  He was assessed as having status post right 
wrist fracture.

An addendum VA outpatient record dated in April 2003 reflects 
the veteran's complaint of intermittent right wrist pain.  He 
also complained of limited movements of the wrist and 
reported fracturing the navicular bone while in military 
service in 1962.  He further complained of some finger 
weakness.  

An April 2003 mental health intake note reflects a diagnosis 
of status post right hand injury in service, with residual 
wrist pain.

During a May 2003 Board videoconference hearing, the 
veteran's representative reported that the veteran injured 
his left wrist during a jump while a paratrooper in service.  
He said he was sent to the hospital because the injury was 
that severe.  The veteran testified that x-rays were taken at 
that time and he was told by a doctor that he most likely had 
a light injury early in his life that was aggravated by his 
fall in service.  He also said that the doctor told him that 
surgery was not recommended because of all the tendons and 
small bones.  He later said that when the doctor told him he 
probably injured it in his earlier years, he didn't "know" 
or "remember."  He went on to testify that following the 
injury in service he was put on light duty and given pain 
pills.  The veteran also wanted to clarify at the hearing 
that there was a typographical error in Dr. Halaby's March 
2003 report and the notation of him injuring his wrist in 
"1969" was supposed to be "1962." 

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has a current right wrist 
disability due to an inservice jump as a paratrooper in 1962 
when he landed on his right wrist.  He said he was treated 
for this injury in service and was placed on light duty as a 
result.  However, there is no documentation in his service 
medical records of a right wrist injury.  Regarding light 
duty, his service medical records show only that he was 
placed on a physical profile in March 1963 due to pneumonia.  
While there is documentation that the veteran had been seen 
for upper left arm pain in November 1960 with no reported 
history of injury, there is no indication of any injury or 
treatment regarding his right wrist.  Moreover, the veteran's 
April 1963 discharge examination report shows a normal 
clinical evaluation of the upper extremities.

The first medical evidence showing a right wrist problem is 
dated many years after service, in 2002.  In this regard, a 
December 2002 VA outpatient record shows that the veteran 
presented with a complaint of a growth on his right wrist.  
However, he does not date this condition back to service; 
rather, he reported that he had had it "for several years."  
There is also Dr. Halaby's March 2003 report diagnosing the 
veteran as having right carpal bone instability, avascular 
necrosis right lunate, and fracture carpal scaphoid.  
However, he does not provide a positive opinion relating the 
disability to service, but merely relays the veteran's report 
of striking his left wrist on a landing while serving as a 
paratrooper.  Even assuming that Dr. Halaby meant right wrist 
instead of left wrist in his report, in view of the absence 
of additional analysis by him of a nexus between the 
veteran's right wrist diagnoses and service, this record is 
insufficient to establish service connection on a direct 
basis.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The veteran's belief that he has a present right wrist 
disability due to service does not constitute probative 
evidence of such a fact since the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, must be 
addressed by medically trained individuals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Inasmuch as the veteran's current right wrist diagnoses are 
not shown during his period of service or for many years 
thereafter, and because there is no competent medical 
evidence that supports his assertions of a nexus between his 
active duty service and right wrist diagnoses, his claim must 
be denied.  38 C.F.R. § 3.303.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision as to this service 
connection issue.


ORDER

Service connection for a right wrist disability is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


